Allowable Subject Matter
Claims 1-3, 11, 12, 14, and 16-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the combination set forth in the independent claims. Specifically, the prior art does not teach mini-channels having multiple channels, wherein all of the channels of each mini-channel lie in a respective plane defined by each said mini-channel, such that no channel of any mini-channel lies in a same plane as a channel of any other of the mini-channels, and wherein all channels of one mini-channel transport refrigerant in the same direction. Agostini et al. (U.S. Patent Publication No. 2011/0127011), considered the closest prior art, teach providing mini-channels with multiple channels, however, these channels fall in the same plane as other mini-channels. The prior art does not make this obvious and thus the claims are allowed over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763